Title: Cash Accounts, August 1774
From: Washington, George
To: 



[August 1774]



Cash


Augt  1—
To Ditto [cash] recd from Mr Frans Whiting
[£] 10. 0.0



To Ditto recd from Mr Thos Newton
64. 0.0



10—
To Cash for a Bushel of Meal
0. 2.6


16—
To Ditto recd from Doctr [James] Craik for a Wilton Carpet bot at Colo. [George William] Fairfax’s Sale
8.10.0


23—
To Cash recd from Adam Lynn for Colo. Fx
0.18.0


27—
To Ditto recd from Captn Conway
150. 0.0


Contra


Augt  1—
By Cash paid Doctr [John] Baker
1. 0.0



By hair powder
0. 1.6


6—
By Doctr [William] Pasteur for Sundry Medicines
0. 7.9



By Mr [John] Carter for 6 Pullies
0. 1.6



By Mr Jefferson’s Bill of Rights
0. 3.9



By Mr [Alexander] Craig Sadler’s Acct
0. 8.0



By 2 Dinners & Clubs at Mrs [Christiana] Campbells
0.12.6



By Servants eating at [James] Southall’s
0. 8.1 1/2



By Do Mr [John Parke] Custis’s
0. 5.0



By the Printers for the Association Papers
0.12.0


7—
By my Board at Mr [Edward] Charltons
1.10.0



By Mr Custis’s Do
1.10.0



By Servants
0. 1.3



By Expences at the King Wm Court Ho.
0.10.7


9—
By Expences at Todds Bridge
0.13.6



By Cash paid my Mother
20. 0.0



By Exps. at [Wiley] Roy’s Ordy
0. 7.6


10—
By Servants
0. 1.3



By Ferriages at [James] Hunters
0. 4.3



By Expences at [Charles] Tylers
0. 8.0



By Cash pd for 972 Bls of Oyster shells @ 18/
8.13.8



By Do for 1 Bushl of Oysters
0. 1.3



By Ditto to Mrs Washington
0. 7.6


13—
By Ditto pd for 181 Bls of Oyster shells @ 18/
1.13.0



15—
By Willm Copan puttg my Cypher on my Pew in Pohick Church
0.10.0



By Do puttg Colo. Fairfax’s on his Pew
0.15.0


16—
By Cash pd Colo. Thos Ludwell [Lee] for a Card Table wch he bot at Colo. Fairfax’s Sale & let me have
4. 0.0


17—
By Ditto paid John Alton
6. 0.0



By Mr Going Lanphire
0. 6.0



By Cash lent Miles Richardson
1.10.0


21—
By Charity
0. 6.0



By Butter Boats 2/6 Water Mellens 1/3
0. 3.9



By Cash sent Mr Thos Everard to hasten the Patenting of my Lands on the Ohio
3. 0.0


27—
By Ditto paid Wm Roberts
20. 0.0


30—
By Ditto sent Gilbert Simpson pr his Son £200 Pensa. equal to
160. 0.0



By Ditto paid Mr Isaac Hobday for building a Rolling Machine
6.10.0


